DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
 
Response to Amendment
This action is responsive to an amendment filed on 01/24/2022
Claims 1 and 14 have been amended.
Claims 1-20 are pending.

Response to Arguments
previous device on the route of the SIP message adds its connectivity information to the SIP message. …putting an address of a previously visited device is not an instruction to forward the signaling message to another SBC.” (Applicant’s Remarks/Argument, page 8)
However, Examiner adds Sharma to teach these amended limitations. See the newly crafted rejection, infra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-3, 6-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0294302 (Ku et al.) in view of US 2018/0041641 (Shapira et al.) further in view of US 2007/0036151, (Baeder et al.) and US 2017/0054764 (Sharma et al.).

Regarding Claim 1, Ku teaches a computing device, for providing a network-based communication service (e.g., application servers (ASs) 117 that can provide a variety of services to IMS subscribers [Fig. 1]), the device comprising: a processor (Fig. 6, Processor 602); a memory (Fig. 6, Memory 604), the memory storing instructions (Fig. 6, Instruction 624), which when executed, cause the processor to perform operations (⁋ 0047) comprising: determining that a communication session is to be setup between a first computing device and a second device (e.g., communication devices (CD) 101, 102, 103, 105 in Fig. 1) the communication session routed partially over a telephone network ([0012], controller receives a call request from a first end user device …transmit the call request over a network to an intermediate server for establishing a voice call between the first end user device and a second end user device, …and to determine ;
identifying a first session border controller (SBC) that is to interface with the telephone network during the communication session ([⁋ 0012], determine a second session border controller device associated with the second end user device based on identification information of the second end user device. … The second session border controller device is associated with the second end user device [⁋ 0021], Identification information associated with the end user devices, such as E. 164 telephone number and/or uniform resource indicators, can be utilized to determine the corresponding SBC through which the voice or video call can be routed).
causing establishment of the communication session by sending a Session Initiation Protocol (SIP) signaling message (e.g., enable the calling and called parties to engage in voice and/or data communications), …the signaling message instructing the first and second SBCs to use the media path ([Fig. 1, ⁋ 0018], …identify a terminating S-CSCF 114 associated with a terminating IMS CD such as reference 102. Once identified, the I-CSCF 107 can submit the SIP INVITE message to the terminating S-CSCF 114. The terminating S-CSCF 114 can then identify a terminating P-CSCF 116 associated with the terminating CD 102. The P-CSCF 116 may then signal the CD 102 to establish Voice over Internet Protocol (VoIP) communication services, thereby enabling the calling and called parties to engage in voice and/or data communications. … communications between an IMS CD 101 to a P-CSCF 104 can be through a First Server 132, which may be known as a Session Border Controller (SBC). Similarly, …communications between an IMS CD 103 to a P-CSCF 116 can be through a Second Server 134).
However, Ku does not explicitly teach determining a network location where the first computing device is located; determining a media path for the communication session based upon a media path setting, the network location of the first computing device, and the first SBC, the media path including the first SBC.
Shapira teaches determining a network location where the first computing device is located ([⁋ 0007], Receiving call request with metadata of requesting device and requesting member; [⁋ 0008] Identifying geographical and logical location of requesting member and call destination based on received meta data; [⁋ 0010] Determining call routing method based on location data. [⁋ 0055], … meta data may include the Device location, based on its IP address. [Fig. 3, ⁋ 0057], In 203, the Backend Server 116, calculates the location of User A 160. It does so by analyzing the network address of his Device 161. [See also, Fig. 5, ⁋ 0070]); determining a media path for the communication session based upon a media path setting (e.g., local routing of the media), the network location of the first computing device (e.g., calculates the location of User …by analyzing the network address of his Device), and the first SBC (SBC 122), the media path including the first SBC (Fig. 3, ⁋ 0057], the Backend Server 116, calculates the location of User A 160. It does so by analyzing the network address of his Device 161, along with any supporting meta data and information sent by User A 160 in his request or in previous requests. The calculation of location will try to pinpoint the user's location geographically as well as find out its network location--inside the corporate managed network or outside of the corporate network. [⁋ 0058] In 204, the Backend Server 116 checks if the session requested by User A 160 is allowed. This can be based on User A 160 and User B 170 role, or other policies of the organization. [⁋ 0060], checks if local routing [e.g., media path setting] of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shapira with Ku in order to determine  communication path based on the network location of the caller device and the location of the SBC of the recipient device,  because it would have enabled the system to makes decision on the best way to initiate a communication session between two or more users take into consideration data retention, governance, regulation and call quality as well as other aspects of the call [Shapira, ⁋ 0003-0004].
Ku in view of Shapira do not explicitly teach, however, Baeder teaches the first SBC is not reachable over a first network by the network-based communication service; identifying a second SBC which is reachable  over the first network by the network-based communication service, the first SBC reachable by the second SBC over a second network ([Fig. 4, ⁋⁋ 0056-0057], …a first IP network A 401 is connected at three points via respective SBCs 406, 406', and 406'' to an interconnection network 410. In the interconnection network 410, there are eight SBCs 407b-407i, each of which interfaces a further IP network C-I 420b-420i, respectively. If a subscriber located in IP network A places a call from his telephone set 400 to another subscriber who is located in another IP network, Softswitch 403 provisions an RTP connection from Access Gateway 405 to SBC 406 and forwards the signaling information to Softswitch 411 of the interconnection gateway 411. Softswitch 411 in turn provisions a connection to the SBC that connects to the corresponding IP network of the called subscriber and the Softswitch of the addressed network provisions an RTP connection to the called subscriber. [Fig. 5, 0058-0059], In IP network 501, there are a Softswitch 503 and a SBC 506, which builds the interface to the network of an operator B 520. The network operator B 520 has an IP network domain 521 and an own interconnection network 510. The interconnection network 510 contains five SBCs 507, 508a-508d and a Softswitch 511 for call control. The four SBCs 508a-508d connect to respective four SBCs 509a-509d in the IP network domain B 521, while SBC 507 is connected to SBC 506 in the IP network domain A 501. If subscriber 500 place a call to subscriber 551 who is located in IP network domain B 521, Softswitch 503 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Baeder with Ku and Shapira in order to communicate with the primary/destination SBC using other SBC in an interconnected network,  because it would have enabled the system to transmitting a call using voice over IP technique over at least two network domains through an interconnection domain for provisioning connections [Baeder, ⁋ 0015].
While, as aforementioned, Ku teaches establish communication session by signaling calling parties  to engage in voice and/or data communication using a first SBC 132 and second SBC 134 [⁋ 0018], however Ku in view of Shapira and Baeder do not explicitly teach, but Sharma teaches sending a Session Initiation Protocol (SIP) signaling message to the second SBC, the signaling message instructing the second SBC to forward the signaling message to the first SBC, …the signaling message including a messaging field with the instructions to forward the signaling message to the first SBC and the media path ([⁋ 0068] the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ku, Shapira and Baeder with Sharma in order to determine  media path for a SIP communication session  and provide the media path in the SDP message route header to establish the communication session, because it would have enabled the system identifying 

Regarding Claim 2, Ku teaches the computing device of claim 1, wherein the communication session is a voice call ([⁋ 0019], If the terminating CD is a PSTN CD …. enable the calling and called parties to engage in voice communications).

Regarding Claim 3, Ku in view of Baeder and Sharma do not explicitly teach, however, Shapira teaches  the computing device of claim  1,  wherein  the first SBC is located in a same network site as the first computing device and the media  path setting indicates a local only mode or a bypass mode, wherein the operation of determining the media path comprises determining that the media path is from  the first computing device to the first SBC without traversing through the second SBC ([⁋ 0060], checks if local routing of the media is mandated which required routing the call through at least one designated communication/switching server. [Fig. 6, ⁋ 0071], when the routing decision module receives a call request along with meta data from user’s device, a call routing algorithm determines, based on the information of the location of the requesting device, call destination and request type, the type of call to establish local call (where routing is based on user location). [Fig. 7, ⁋ 0072], local call 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shapira with Ku, Baeder in order to determine communication path locally through the SBC of the local network without traverse through a second SBC,  because it would have enabled the system to using the shortest path to create the communication.

Regarding Claim 6, Ku in view of Shapira and Sharma do not explicitly teach, however, Baeder teaches the computing device of  claim  1, wherein  the  network location is within the first network, and wherein the operation of determining the media path comprises determining that the media path is from the first computing device to the first SBC through the second SBC ([Fig. 4, ⁋ 0057], If a subscriber located in IP network A places a call from his telephone set 400 to another subscriber who is located in another IP network, Softswitch 403 provisions an RTP connection from Access Gateway 405 to SBC 406 [e.g., through the second SBC] and forwards the signaling information to Softswitch 411 of the interconnection gateway 411. Softswitch 411 in turn provisions a connection to the SBC [e.g., first SBC] that connects to the corresponding IP network of the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shapira with Ku, Baeder and Sharma in order to determine communication path to the destination SBC through a second SBC,  because it would have enabled the system to communicate to the destination SBC is the destination SBC is not directly accessible.

Regarding Claim 7, Ku in view of Baeder and Sharma do not explicitly teach, however, Shapira teaches the computing device of claim 1, wherein the operation of determining the network location comprises selecting a network site from a plurality of network sites based upon a network address of the first computing device ([⁋ 0007], Receiving call request with metadata of requesting device and requesting member; [⁋ 0008] Identifying geographical and logical location of requesting member and call destination based on received meta data; [⁋ 0010] Determining call routing method based on location data. [⁋ 0055], … meta data may include the Device location, based on its IP address. [Fig. 3, ⁋ 0057], In 203, the Backend Server 116, calculates the location of User A 160. It does so by analyzing the network address of his Device 161. The calculation of location will 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shapira with Ku, Baeder and Sharma in order to determine the network location of the caller device based on the Network ID of the caller device,  because it would have enabled the system to makes decision on the best way to initiate a communication session between two or more users take into consideration data retention, governance, regulation and call quality as well as other aspects of the call [Shapira, ⁋⁋ 0003-0004].

Regarding Claim 8, Ku teaches the computing device of claim 1, wherein  the signaling  message is a Session Initiation Protocol (SIP) invite or re-invite message ([⁋ 0017], To initiate a communication session between CDs, an .

Regarding Claim 9, while Ku teaches the computing device of claim 8, wherein the signaling message comprises protocol extensions added to the SIP invite or re-invite message ([Fig. 4, ⁋ 0031], …insert a header into a message to be delivered to the second SBC. The header can include the last updated IP address for the first SBC. The header can also include additional information, such as an E. 164 telephone number and/or a uniform resource indicator for the user end device generating the call request and/or response to the call request. For instance, in call processing 300, SBC1 can receive a SIP Invite message from UE1 and can insert a header at 302 that includes the IP address of SBC1, as well as the telephone number of UE1. At 306 of FIG. 3, SBC2 can remove the header from SBC1, before forwarding the SIP Invite message to UE2)
However, Ku in view of Shapira and Baeder do not explicitly teach, but Sharma teaches wherein the instructions to forward the signaling message to the first SBC and the media path are included in the protocol extensions ([⁋ 0072], FIG. 9 illustrates the format of an exemplary SIP proprietary extension to a SIP route header 910 in accordance with an embodiment of the present invention. SIP 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ku, Shapira and Baeder with Sharma in order to insert media connectivity settings into SDP extension field of SIP invite message,  because it would have enabled the system to determine the media path for the communication session.

Regarding Claim 10, Ku in view of Shapira and Baeder do not explicitly teach, however, Sharma teaches the computing device of claim 1, wherein the operation of determining that the communication session is to be setup between a first computing device and a second device comprises receiving an invite message from the second SBC, and wherein the operation  of identifying  the second  SBC comprises determining a source of the invite message and wherein the operation of identifying the first SBC comprises identifying the first SBC from the invite message ([⁋ 0122], SBC-1 104 generates SIP INVITE message. SIP INVITE message includes an SDP offer message including information on the real-time streams to be routed to Peer B 116 via MRF. The SDP offer included in SIP INVITE message includes the stream description information. The SIP INVITE message also includes the route header, ROUTE: <SBC2; hint_id>. SBC2 is the destination of the SIP INVITE message and hint_id is information which will be used to identify the call leg or dialog of the session to the SBCs. The hint_id is information contained in a proprietary extension of the Route header).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ku, Shapira and Baeder with Sharma in order to initiate a communication using SIP invite message identifying the destination of the invite message, because it would have enabled the system to generate a communication session based on the SIP INVITE message.

Regarding Claim 11, Ku teaches the computing device of claim l, wherein the operation of determining that the communication session is to be setup between a first computing device and a second device comprises receiving a call notification from the first computing device, and wherein the operation of identifying a first session border controller (SBC) to route the communication session comprises identifying the first SBC based upon a phone number of the second device ([⁋⁋ 0017-0018], To initiate a communication session between CDs, an originating IMS CD 101 [e.g., first device] can submit a Session Initiation Protocol (SIP) INVITE message to an originating P-CSCF 104 which communicates with a corresponding originating S-CSCF 106. …the originating S-CSCF 106 can submit queries to the ENUM system 130 to translate an E.164 telephone number in the SIP INVITE message to a SIP Uniform Resource Identifier (URI). The SIP URI can be used by an Interrogating CSCF (I-CSCF) 107 to submit a query to the HSS 140 to identify a terminating S-CSCF 114 associated with a terminating IMS CD [e.g., second device]. Once identified, the I-CSCF 107 can submit the SIP INVITE message to the terminating S-CSCF 114. The terminating S-CSCF 114 can then identify a terminating P-CSCF 116 associated with the terminating CD 102. [Fig. 1, ⁋ 0021],  The IMS network 150 and/or the cellular communication network 123 also be communicatively coupled to one or more servers, which may implement Session Border Controller (SBC) functions. SBC's 132 and 134 can receive call requests, such as invites including an E. 164 telephone number, or responses to call requests from end user devices (e.g., 

Regarding Claim 12, Ku teaches the computing device of claim 1, wherein the telephone network is a public switched telephone network (PSTN) (Fig. 1 PSTN network 160).

Regarding Claim 13, Ku teaches the computing device of claim 1, wherein the telephone network is a cellular network ([Fig. 1, ⁋ 0015], a cellular communication network 123 with a plurality of base stations 121 that provide wireless communication services).

Claims 14, 15 and 18-20 are rejected under the same rationale as claims 1, 3, 6–7 and 10, respectively.

s 4-5 and  16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ku in view of Shapira, Baeder  and Sharma, further in view of US 2012/0243549 (Lyons et al.)

Regarding Claim 4, Ku in view of Shapira, Baeder and Sharma do not explicitly teach, however, Lyons teaches the computing device of claim 1, wherein the first SBC is not located in a same network site as the first computing device, the first computing device and the first SBC are on the second network, and the media path setting indicates a bypass mode (e.g., retrieving bypass mode data, the bypass mode data indication a bypass mode setting [⁋ 0019]. determining from the bypass mode data that the media gateway may be bypassed in the media path [⁋ 0020]), and wherein the operation of determining the media path comprises determining that the media path is from the first computing device to the first SBC without traversing through the second SBC ([Fig. 1, ⁋ 0066], Endpoint device 100 is connected to media gateway 102 (`SBC 1`) which is in turn connected to network 106. Endpoint device 112 is connected to media gateway 108 (`SBC 2`) which is in turn connected to network 106. [Fig. 4. ⁋ 0124], FIG. 4 can be implemented in a system as depicted in FIG. 1. …the signaling path for the communication session includes Phone 1, SBC 1, SBC 2 and Phone 2. However, the media path for the communication session includes Phone 1, SBC 1 and Phone 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lyons with the references in order to bypass SBC to create media path between two device,  because it would have enabled the system to avoid wastage of network resources and degraded media quality [Lyons, ⁋ 0006].

Regarding Claim 5, Ku in view of Shapira, Baeder and Sharma do not explicitly teach, however, Lyons teaches the computing device of claim 1, wherein the first SBC is not located in a same network site as the first computing device and the media path setting indicates a local only mode, and wherein the operation of determining the media path comprises determining that the media path is from the first computing device to the first SBC through the second SBC ([Fig. 1, ⁋ 0066], Endpoint device 100 is connected to media gateway 102 (`SBC 1`) which is in turn connected to network 106. Endpoint device 112 is connected to media gateway 108 (`SBC 2`) which is in turn connected to network 106. [Fig. 2, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lyons with the references in order to create media path through a second SBC, because it would have enabled the system for controlling establishment of media paths for communication sessions in a telecommunications network.

Claims 16 and 17 are rejected under the same rationale as claims 4 and 5, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448